United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1737
                         ___________________________

                                 Shekhar Suresh Patil

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

         Minnesota State University Mankato; Inter Faculty Organization

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                             Submitted: October 7, 2013
                               Filed: October 9, 2013
                                   [Unpublished]
                                   ____________

Before SMITH, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       After Minnesota State University, Mankato notified Shekhar Patil that it would
not renew his appointment as an assistant professor, he filed this civil suit raising a
variety of federal and state claims against the University and the Inter Faculty
Organization, a labor organization that represents University faculty. After a hearing,
the District Court1 gave thorough consideration to each of Patil’s claims, granted the
pending motions to dismiss, denied Patil’s motion for default judgment, and
dismissed his complaint. We have carefully reviewed the pleadings, the report and
recommendation, the District Court’s order, and the briefs in this matter, and we find
no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Janie S.
Mayeron, United States Magistrate Judge for the District of Minnesota.

                                         -2-